Citation Nr: 1146086	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-13 890A	)	DATE
	)
	)

On appeal from the Robert J. Dole 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to payment or reimbursement for private medical services provided to the Veteran by Hays Medical Group (Hays Orthopedic Clinic) on August 25, 2009 (following left arm surgery in June 2009).



ATTORNEY FOR THE BOARD

M. Young, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to February 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Wichita, Kansas, VA Medical Center (VAMC) the agency of original jurisdiction (AOJ).  

The appeal is being remanded to the VAMC.  The Veteran will be notified if any action on his part is required.  


REMAND

At the outset, the Board notes that because of the minimal documentation associated with the record on appeal at present the events that transpired leading up to this appeal are not entirely clear.  Apparently, the Veteran received VA Fee Basis June 2009 surgical treatment on his left arm at the Hays Orthopedic Clinic.  He seeks payment or reimbursement for an August 25, 2009 follow-up visit at that facility.  He was billed for the follow-up services he received on August 25, 2009, and disputes that billing.  He alleges that the fee agreement for the June 2009 surgery authorized 60 days of follow-up "umbrella type" care, which should have encompassed the August 25, 2009 services he received.  

Consequently, there are two questions that must be addressed in this appeal: (1) Were the August 25, services the Veteran received pre-authorized by VA?  (2) If they were not pre-authorized, is reimbursement nonetheless warranted?  As the present record does not include any documents that set out the scope of the services at Hays Orthopedic that were authorized by VA, it does not permit an adequate response to question (1).  As the clinical records of the treatment the Veteran received at Hays Orthopedic are not associated with the record, a proper assessment of question (2) likewise is not possible.  And if, as the Veteran alleges, a VA provider advised him that VA would not see him unless he was cleared/released by Hays Orthopedic, any VAMC records documenting the Veteran was so advised would be pertinent to a finding as to whether VA facilities were feasibly available.  Further development of the evidentiary record is clearly indicated.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to provide the necessary authorizations, then secure for the record copies of the complete clinical records of the surgery the Veteran underwent at the Hays Orthopedic Clinic in June 2009, and all of the follow-up (to that surgery) treatment he received at that facility.  Hays Orthopedic Clinic should also be requested to provide copies of any documents they may have that outline the scope of the treatment VA authorized them to provide to the Veteran.  

2. The AOJ should also secure for the record copies of the complete VA records pertaining to their authorization for the Veteran to receive fee basis medical care at the Hays Orthopedic Clinic, and specifically all records that pertain to the scope of the follow-up care authorized.  Copies of any notices to the Veteran of the scope of the follow-up care authorized should also be secured for the record.  The AOJ should also secure for association with the record on appeal any records documenting the Veteran's allegation that when he presented at the VA medical facility he was advised that he would first have to be cleared/released by Hays Orthopedic.  If the records pertaining to such visit are unavailable or the visit did not take place (is undocumented), there should be an explanation of such for the record with description of the scope of the search.  

3. The AOJ should arrange for any further development indicated, and then re-adjudicate the Veteran's claim for reimbursement (addressing both the allegation that the services the Veteran received on August 25, 2009 were pre-authorized and, if not, whether reimbursement for unauthorized medical expenses is warranted).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

